DETAILED ACTION
	The current Office Action is in response to the papers submitted 03/09/2022.  Claims 1 – 15 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 and 8 - 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pub. No.: US 2017/0102884) referred to as Kim.
Regarding claim 1, Kim teachers a memory system [10, Fig 1], comprising:
a memory device [120, Fig 1] including a plurality of storage spaces [B1 – B4, Figs 5A – 5B; Paragraphs 0032, 0035, 0054 – 0056; The blocks of memory]; and 
a controller [110, Fig 1; 200, Fig 2] suitable for controlling the memory device [120, Fig 1],
[110, Fig 1; 200, Fig 2] determines a performance ratio [Paragraph 0035; The performance ratio is 6/12], which is ratio of performance of a garbage collection operation [Paragraph 0035; Six pages can be garbage collected making the garbage collection performance 6] to a total performance of the memory system [10, Fig 1; Step 1, Fig 5A; The memory system has used twelve pages to store data making the total performance of the memory system 12], for securing free storage space in the memory device [120, Fig 1] based on a performance requirement of the memory system and the free storage space [10, Fig 1; Paragraph 0055; Garbage collection is performed because there is a current requirement for a free block and there is no free block], schedules the garbage collection operation based on the performance ratio and performs the garbage collection operation according to the schedule [400, Fig 4; Fig 12; S420, S440, and S450, Fig 13; Paragraphs 0035 and 0053; The garbage collection is scheduled based on the performance ratio workload which dictates if a first or second garbage collection processing is used],
wherein the total performance indicates a sum of a performance of all operations performed in the memory system [10, Fig 1; Step 1, Fig 5A; Step 1 is a snapshot in time of the memory system.  All operations in the system have used 12 pages in memory to store data making the total performance 12].
Regarding claim 2, Kim teaches the controller [110, Fig 1; 200, Fig 2] determines the performance ratio to satisfy sustained performance in a sustained state when the free storage space is equal to or greater than a threshold free storage space [400, Fig 4; S320 and S350; Paragraphs 0035 and 0053; The free storage space is determined to be above a threshold level in step S320 so the system is in a sustained performance level and uses the current scheduling method] and to increase the free storage space in a dirty state when the free storage space is less than the threshold free storage space [Figs 12 – 13; The second command scheduling is used to increase the amount of free space created when performing garbage collection by marking more pages invalid before the garbage collection is performed].
Regarding claim 8, Kim teaches a controller [110, Fig 1; 200, Fig 2] for controlling a memory device [120, Fig 1] including a plurality of storage spaces [B1 – B4, Figs 5A – 5B; Paragraphs 0032, 0035, 0054 – 0056; The blocks of memory], comprising: 
a garbage collection scheduler [115, Fig 1; 221, Fig 2; 400, Fig 4; Figs 11 – 12] suitable for determining a performance ratio [Paragraph 0035; The performance ratio is 6/12], which is a ratio of performance of a garbage collection operation [Paragraph 0035; Six pages can be garbage collected making the garbage collection performance 6] to a total performance of the memory system [Paragraph 0035; Six pages can be garbage collected making the garbage collection performance 6], for securing free storage space in the memory device [120, Fig 1] based on performance requirement of the memory system and the free storage space [10, Fig 1; Paragraph 0055; Garbage collection is performed because there is a current requirement for a free block and there is no free block], and scheduling the garbage collection operation based on the performance ratio of the garbage collection operation [400, Fig 4; Fig 12; S420, S440, and S450, Fig 13; Paragraphs 0035 and 0053; The garbage collection is scheduled based on the performance ratio workload which dictates if a first or second garbage collection processing is used]; and 
a garbage collection executor suitable for performing the garbage collection operation according to the schedule [223, Fig 2; Fig 13],
wherein the total performance indicates a sum of a performance of all operations performed in the memory system [10, Fig 1; Step 1, Fig 5A; Step 1 is a snapshot in time of the memory system.  All operations in the system have used 12 pages in memory to store data making the total performance 12].
Regarding claim 9, Kim teaches a storage space monitor suitable for determining the free storage space [115b, Fig 1; 222, Fig 2] in the memory device [120, Fig 1].
Regarding claim 10, Kim teaches the garbage collection scheduler [115, Fig 1; 221, Fig 2; 400, Fig 4; Figs 11 – 12] determines the performance ratio to satisfy sustained performance when the free storage space is equal to or greater than a threshold free storage space [400, Fig 4; S320 and S350; Paragraphs 0035 and 0053; The free storage space is determined to be above a threshold level in step S320 so the system is in a sustained performance level and uses the current scheduling method], and 
determines the performance ratio to increase the free storage space when the free storage space is less than the threshold free storage space [Figs 12 – 13; The second command scheduling is used to increase the amount of free space created when performing garbage collection by marking more pages invalid before the garbage collection is performed].
Allowable Subject Matter
Claims 3 – 7 and 11 - 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches scheduling when to perform garbage collection using a current performance ratio of the system based on the amount of valid and invalid pages in erase blocks.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 15)	The prior art fails to teach performing garbage operations according to an interval determined by Equation 1 and Equation 2 of claim 15.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                             
Response to Arguments
Applicant's arguments filed 03/09/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 13 – 16 regarding claims 1 – 2 and 8 - 10 that Kim fails to teach determining a performance ratio based on a total performance of the memory system where the total performance indicates a sum of a performance of all operations performed in the memory system.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
There is no specific indication what performance is considered in the performance of all operations.  Kim discloses the memory system at multiple moments in time in figure 5A.  Each step is one of the moments in time.  Step 1 shows in a first moment that the performance of the system has resulted in twelve pages of memory being written in three blocks of memory.  Step 2 shows at the moment the sum of all operations in the memory system is that only nine pages store data.  Step 3 shows another moment of time which is the result of the sum of all operations in the memory system.  All of the writes, reads, and erase operations performed in the memory system result in the different views of the memory at different moments in time.
Step 1 is a result of all previous operations that resulted in the state of the memory system storing twelve pages worth of data.  As indicated in the rejections above and paragraph 0035, Kim teaches the performance ratio is the ratio of locations that can be garbage collected and the sum of all previous operations in the memory.  In step 1 the performance ratio would be 6/12 since there are six pages that have invalid data that can be garbage collected and there is a total of twelve pages that store data due to performance of the memory system up to Step 1.  Step 2 has a performance ratio of 3/9 since the sum of all performance in the system up to Step 2 results in nine pages storing data and three pages storing data that can be garbage collected.  The same reasoning can be applied to Step 3 resulting in a performance ratio of 3/12.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136